DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.  Claims 20-21 are canceled.
This action is in response to the Remarks on 5/5/22.  Applicant’s arguments have been fully considered but were not found to be persuasive.

Response to Arguments
As to claims 1 and 9, Applicant argues that neither cited references Jayaraman or Chitalia teach the claimed “resources” being physical resources rather than virtual resources. 

In response, one of ordinary skill in the art of computing would know that resources could refer to physical resources such as computing (processor) resources, network resources, and/or storage resources, in addition to virtual resources.  Furthermore, Jayaraman does teach having a virtual resources but also teaches that it could have other resources such as a processor resource ([0008]).  In addition, Chitalia teaches that resources can include both virtual as well as physical resources.  Its resource usage may show the actual physical resources consumed by an instance, such as CPU usage percentage, memory usage percentage, network I/O, and disk I/O (col. 18, lines 30-32).

As to claims 1 and 9, Applicant argues that neither cited references Jayaraman or Chitalia teach an instruction to create a virtual machine and/or container, wherein the instruction comprises para.

In response, Jayaraman teaches that VMs can be created by a user action and/or operation based on parameters related to policy constraints or restrictions ([0058]).  In addition, Chitalia also teaches its management can include creating (as well as terminating) individual virtual machines 148 and containers based on attributes of said virtual machines 148 or policy constraints (col. 27, lines 60-62; col. 28, line 67 through col. 29, line 3; col. 29, lines 36-43 and 63-64).

As to claims 1 and 9, Applicant argues that neither cited references Jayaraman or Chitalia teach reuse of physical resources for virtual machines and containers.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., resuse of physical resources for virtual machines and containers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman et al. (hereinafter Jayaraman) (US 2020/0264934 A1) in view of Chitalia et al. (hereinafter Chitalia) (US 10,673,714 B1).

As to claim 1, Jayaraman teaches a method for creating a virtual machine and/or a container through a unified resource scheduling coordinator (fusion of a container scheduler/allocator which may be an extended version of a Kubernetes container/scheduler allocator, where the extended version enables integration with other data sources such as data sources and performance sources) ([0075]), characterized in that the method comprises: 
receiving an instruction to create the virtual machine (Create-VM operation) and/or the container, wherein the instruction comprises parameters (the requirements that adheres to policy) of the virtual machine and/or the container ([0003]; [0006]; [0045]; [0058]);
selecting a first computing node from physical nodes according to the parameters (Resource allocation/selection based on criteria such as policy requirements (Abstract; [0017]); 
transmitting the parameters and information of the first computing node to a virtual machine management module (VM allocator in OpenStack) and/or a container management module (an extended Kubernetes scheduler with container-based cloud services) depending on a type of creation, such that the virtual machine management module (VM allocator in OpenStack) allocates resources for the virtual machine on the first computing node and/or such that the container management module (an extended Kubernetes scheduler with container-based cloud services) to allocate resources for the container on the first computing node (Resource allocation request 214 includes a user action and user requirements) (Abstract; [0048]); 
receiving resource allocation condition (conditions such as conditional statements in the user requirement and/or the policy specification) from the virtual machine management module (VM allocator in OpenStack) and/or the container management module (an extended Kubernetes scheduler with container-based cloud services) after creation of the virtual machine and/or the container ([0045]; [0048]); 
notifying the resource allocation condition to the container management module and/or the virtual machine management module after recording of resource change condition (Specifying when policy-related conditions/conditional statements match or are met) ([0017]; [0022]; [0042]; [0045]).
Jayaraman does not explicitly teach having a virtual machine management agent module or a container management agent module.  However, Chitalia teaches techniques for monitoring, scheduling, and performance management for computing environments, such as virtualization infrastructures deployed within data centers, wherein the techniques accommodate a variety of virtualization mechanisms, such as containers and virtual machines, etc.  In addition, Chitalia discloses a network with a plurality of compute nodes, wherein a compute node could be a virtual machine 148 and/or a container, etc.  Furthermore, each computer node could have a monitoring agent 205 for monitoring resource usage of the physical compute nodes as well as any virtualized host (col. 1, lines 45-60; col. 9, lines 34-50; col. 52, lines 6-29; Fig. 9B).  Jayaraman and Chitalia are analogous art because they are both in the same field of endeavor of resource allocation/scheduling involving virtual machines and containers.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Jayaraman’s teachings of the virtual machine management mode and container management module such that they have a virtual machine management agent module and a container management agent module, respectively, as taught in Chitalia.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to monitor metrics such as the aggregate performance of virtual machines, containers, and/or processes executing on any given server, and/or to improve the operation of all servers 126 collectively (Chitalia – col. 14, line 66 through col. 15, line 29).

As to claim 2, Chitalia teaches wherein the parameters of the virtual machine and/or the container comprises resource requirements (SLA requirements) and computing resource utilization mode of the virtual machine and/or the container (mode is whether the VM and/or container is identified as being utilized, etc.) (col. 10, lines 22-34; col. 62, line 47-67; col. 15, lines 1-22).

As to claim 8, Jayaraman teaches wherein the allocated resources comprises computing resources, network resources and storage resources wherein the allocated resources comprises computing resources, network resources and storage resources (Resource could be for compute or storage or network) ([0003]).

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 8.

As to claim 17, Jayaraman teaches a unified resource scheduling system, comprising the a unified resource scheduling coordinator ([0075]; [0081]; [0012]-[0013]; [0048]).

As to claim 18, Jayaraman teaches wherein the system further comprises: a container management module configured to allocate CPU and memory resources to the container ([0006]).

As to claim 19, Chitalia teaches wherein the system further comprises: a container network proxy module (virtual router agent 136 operates as a proxy) configured to receive a network resource request from the container management module, modify a requested resource model from a container network model to a first network model, forward a modified network resource request including the first network model, and finally acquire network resources, wherein the first network model is an Openstack neutron network model (col. 28, lines 39-62; col. 62, lines 32-67; col. 8, line 54 through col. 9, line 8).   

Allowable Subject Matter
Claims 3-7 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199